Name: 83/80/EEC: Commission Decision of 11 February 1983 on the second amendment of Decision 82/467/EEC authorizing a number of Member States to sell butter at a reduced price in the form of concentrated butter (Only the French, German and English texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-24

 Avis juridique important|31983D008083/80/EEC: Commission Decision of 11 February 1983 on the second amendment of Decision 82/467/EEC authorizing a number of Member States to sell butter at a reduced price in the form of concentrated butter (Only the French, German and English texts are authentic) Official Journal L 051 , 24/02/1983 P. 0049 - 0049*****COMMISSION DECISION of 11 February 1983 on the second amendment of Decision 82/467/EEC authorizing a number of Member States to sell butter at a reduced price in the form of concentrated butter (Only the English, French and German texts are authentic) (83/80/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by the Act of Accession of Greece, and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 649/78 (4), as last amended by Regulation (EEC) No 1728/82 (5), provides that the Member States may be authorized to sell butter at a reduced price from public storage or to grant aid in respect of butter from private storage for the purpose of its release for direct consumption as concentrated butter: Whereas a number of Member States were authorized by Commission Decision 82/467/EEC (6), as amended by Decision 82/700/EEC (7), to sell butter at a reduced price in the form of concentrated butter; whereas the Federal Republic of Germany has requested authorization to sell a further quantity of 2 000 tonnes of butter in order to continue the operation; whereas the said Member State is in a position to guarantee that the butter in question will reach its prescribed destination; whereas it is necessary to accede to this request, and accordingly to amend the said Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 82/467/EEC, the quantity of 5 000 tonnes shown for the Federal Republic of Germany is hereby replaced by the quantity of 7 000 tonnes. Article 2 This Decision is addressed to the Federal Republic of Germany, the United Kingdom and the French Republic. Done at Brussels, 11 February 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 140, 20. 5. 1982, p. 1. (3) OJ No L 169, 18. 7. 1968, p. 1. (4) OJ No L 86, 1. 4. 1978, p. 33. (5) OJ No L 189, 1. 7. 1982, p. 67. (6) OJ No L 211, 20. 7. 1982, p. 38. (7) OJ No L 292, 16. 10. 1982, p. 33.